Title: To James Madison from Thomas L. McKenney, 26 April 1825
From: McKenney, Thomas L.
To: Madison, James


        
          Department of WarOff. In. Affairs April 26. 1825
          Dear Sir,
        
        I take the liberty of enclosing to you the National Journal of this morning. I am led to do so by the respect I entertain for you, and the gratitude I cherish for the kindness which prompted you to assign to me the conduct of the late system of In. Trade, & to which I owe, under Providence, a great variety of blessings—mingled to-be-sure with many bitter ingredients. The paper contains my notice of the “Quarterly Review,” and which if it shall meet your approbation will be a source of gratification to me. With my best wishes for your happiness, and that of Mrs. Madison’s, I am very Sincerely & respectfully Yr Mo. Ob. Svt.
        
          Tho: L. McKenney
        
      